ACCEPTED
                                                                          01-17-00955-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                        3/20/2018 1:47 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                  CASE NO. 01-17-00955-CV

          IN THE FOURTEENTH COURT OF APPEALS    FILED IN
                                          1st COURT OF APPEALS
                   AT HOUSTON, TEXAS          HOUSTON, TEXAS
                                                  3/20/2018 1:47:03 PM
                                                  CHRISTOPHER A. PRINE
                     LAURIE MEJIA-ROSA                    Clerk
                                           Appellant
                             vs.

JOHN MOORE SERVICES, INC, MBS FOUNTAINS OF TOMBALL LTD.
 D/B/A FOUNTAINS OF TOMBALL, AND HENRY S. MILLER REALTY
                    MANAGEMENT, LLC
                                      Appellee


              On Appeal from 215th District Court
                     Harris County, Texas
       Trial Court Cause No. 2014-00998 and 2014-00998A

   FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE APPELLANT’S OPENING BRIEF


                            Caj D. Boatright
                            State Bar No. 24036237
                            cboatright@arnolditkin.com
                            Kurt Arnold
                            State Bar No. 24036150
                            karnold@arnolditkin.com
                            Alison Baimbridge
                            State Bar No. 24040160
                            abaimbridge@arnolditkin.com
                            ARNOLD & ITKIN LLP
                            6009 Memorial Drive
                            Houston, TX 77007
                            Telephone: (713) 222-3800
                            Facsimile: (713) 222-3850
                            e-service@arnolditkin.com
                            COUNSEL FOR APPELLANT
TO THE HONORABLE FIRST COURT OF APPEALS:

         Appellant Laurie Mejia-Rosa, through undersigned counsel, respectfully

moves this honorable Court for an extension of time in which to file a Response to

the brief in the above-captioned appeal, and as grounds states as follows:

         1.    The present deadline for filing the brief is March 23, 2018.

         2.    Appellants seek a 60-day extension, until May 22, 2018, in which to

file their brief.

         3.    This is Appellants’ first request for an extension of time to file their

brief.

         4.    For the last few weeks, Counsel for Mejia-Rosa has been required to

travel out-of-state on numerous occasions for hearings and depositions.

Additionally, Counsel for Mejia-Rosa is preparing for a Jones Act trial that isi

preferentially set and will begin on Monday, March 19, 2018, in Cause No. 2016-

14927; Jane Doe v. Transcoean Offshore Deepwater Drilling, Inc et al. in the 151st

District Court of Harris County, Texas.

         5.    Due to counsel for Mejia-Rosa’s current workload, previously

scheduled depositions, court appearances and trials in other matters, counsel for

Mejia-Rosa needs more time to adequately review the record on appeal and prepare

Appellant’s brief.

         6.    Appellants’ brief is currently due March 23, 2018.
      7.     Appellants request an extension of 60 days, so that Appellants’ brief

may be prepared. Such an extension would extend the filing date for Appellants’

reply brief to May 22, 2018.

      8.     This extension request is not intended for any undue delay or prejudice,

but so that Appellants have sufficient time to prepare their brief and that justice may

be done.

       WHEREFORE, Appellants respectfully request that this Honorable Court

grant this motion, affording them a 60-day extension of time, through and until May

22, 2108, to file their opening brief, and for such other and further relief as this

Honorable Court deems appropriate.

                                        Respectfully submitted,

                                        ARNOLD & ITKIN LLP

                                        /s/ Caj D. Boatright
                                        Caj D. Boatright
                                        State Bar No. 24036237
                                        cboatright@arnolditkin.com
                                        Kurt Arnold
                                        State Bar No. 24036150
                                        karnold@arnolditkin.com
                                        Alison Baimbridge
                                        State Bar No. 24040160
                                        abaimbridge@arnolditkin.com
                                        ARNOLD & ITKIN LLP
                                        6009 Memorial Drive
                                        Houston, TX 77007
                                        Telephone: (713) 222-3800
                                        Facsimile: (713) 222-3850
                                        e-service@arnolditkin.com
                                        COUNSEL FOR APPELLANT
                      CERTIFICATE OF CONFERENCE

       Counsel for Appellants have conferred with counsel for Appellee in a good
faith effort to avoid any issues that might be raised by this motion. Counsel for
Appellee has advised that they have no opposition to the extension of time requested
herein.

                                      /s/ Alison Baimbridge

                                      Alison Baimbridge
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing Unopposed

Motion for Extension of Time to File Appellant’s Reply Brief has been forwarded to

all counsel of record in accordance with the Texas Rules of Appellate Procedure on

this 20th day of March, 2018.


Mr. Michael W. Magee
MEHAFFY WEBER
500 Dallas Street, Ste 1200
Houston, Texas 77002
michaelmagee@mehaffyweber.com
patriciachamblin@mehaffyweber.com
ATTORNEY FOR JOHN MOORE SERVICES, INC.


Spencer Edwards
The Hudgins Law Firm
24 Greenway Plaza, Suite 2000
Houston, Texas 77046
Sedwards@hudgins-law.com
ATTORNEY FOR TT-FOUNTAINS OF TOMBALL, LTD., INCORRECTLY
NAMED AS MBS FOUNTAINS OF TOMBALL, LTD. D/B/A FOUNTAINS
OF TOMBALL, AND HENRY S. MILLER REALTY MANAGEMENT, LLC


                                     /s/ Alison Baimbridge

                                     Alison Baimbridge